Citation Nr: 1018099	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  04-14 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
70 percent for service connected posttraumatic stress 
disorder (PTSD) subsequent to November 1, 2008.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to 
May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which, in part, granted service connection for PTSD, 
assigning a 30 percent rating, effective February 27, 2003; 
and denied service connection for a heart disability.  

Subsequently, the rating for PTSD was increased to 70 percent 
effective May 31, 2007 and, following a temporary 100 percent 
rating, was reduced to 30 percent effective November 1, 2008 
and increased to 50 percent effective March 24, 2009.

The Veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in September 2004.  In 
February 2007, he testified before the undersigned Veterans 
Law Judge at a Board video conference hearing at the RO.  
Transcripts of his testimony at both hearings have been 
associated with the claims file.

With respect to the TDIU claim noted on the cover, even 
though this issue was not adjudicated by the RO, a TDIU claim 
is considered part of an increased rating claim when such 
claim is raised by the record.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  Based on the Board's decision, the Veteran 
meets the schedular criteria for a TDIU.  There is also 
evidence of record, which indicates he is no longer working 
and is receiving disability retirement benefits.  This 
evidence includes:  a March 2006 letter from the Office of 
Personnel Management (OPM) [vol 3], an April 2006 letter from 
the Mississippi Department of Employment Security [vol 3], 
and September 2006 determination from the Social Security 
Administration (SSA) [vol 5].  Even though he has not 
appealed the TDIU issue, when the issue is raised by the 
evidence of record, the Board must adjudicate the issue as 
part of the claim for an increased rating. As such, the issue 
is properly before the Board.

The inferred issue of entitlement to a TDIU is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD symptoms subsequent to November 1, 
2008 include:  occasional ideation of self harm or suicide; 
disturbances in mood and motivation; chronic sleep 
impairment; difficulty in establishing and maintaining 
effective social relationships; impaired judgment because of 
the continued abuse of alcohol; some impairment of immediate 
and recent memory; social isolation outside of his family 
with severe effect on his social and industrial capability; 
and, a Global Assessment of Functioning (GAF) score of 50.

2.  Medical evidence of record reveals that the Veteran has a 
diagnosis of coronary artery disease, status post myocardial 
infarction and coronary artery bypass graft.

3.  Resolving all doubt in the Veteran's favor, there is 
medical evidence of record indicating that service-connected 
disabilities are significant risk factors in the development 
of coronary artery disease.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent for 
PTSD, but no higher, from November 1, 2008, are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2009).

2. The criteria for service connection for a heart disability 
are met.  38 C.F.R. § 3.310(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated March 2003 [vol 1].  This notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim, the relative duties of VA 
and the claimant to obtain evidence, and notification of the 
laws regarding degrees of disability and effective dates.  
Additional notice was provided in a letter dated May 2006 
[vol 3].  This notice substantially complied with the 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  
Accordingly, once service connection was granted for PTSD and 
disability ratings and effective dates were assigned, section 
5103(a) notice was no longer required.

The Veteran's claim for service connection for heart 
disability has been considered with respect to VA's duties to 
notify and assist as indicated above.  Given the favorable 
outcome with respect to this issue, no conceivable prejudice 
to the Veteran could result from this decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

VA has obtained service treatment records, VA treatment 
records, multiple VA examination reports, assisted the 
appellant in obtaining evidence, and afforded him the 
opportunity to present hearing testimony, statements and 
evidence.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
appellant's claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision at this time.


II.  PTSD

The RO granted service connection for PTSD in May 2003, 
assigning a 30 percent evaluation, effective February 27, 
2003. The veteran appealed this action contending that his 
disability is much worse than warranted by a 30 percent 
evaluation.  The current appeal then resulted and has been 
pending ever since.  

Because of actions by the RO and a December 2008 Board 
decision the Veteran's service-connected PTSD had received 
different "staged" disability ratings for separate periods 
of time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Some of the disability ratings assigned rate the 
Veteran's PTSD as a disability, while some ratings are 
temporary total disability ratings (100%) assigned for 
periods of inpatient hospitalization treatment pursuant to 
38 C.F.R. § 4.29.  After the Veteran is discharged from these 
periods of inpatient treatment, the disability rating in 
effect prior to that period of treatment is generally 
assigned.  

The December 2008 Board decision granted the Veteran a 70 
percent disability rating for the period of time from May 31, 
2007 to September 26, 2008.  The reason that the September 
2008 date was stated, was because the record indicated that 
additional evidence from that point on needed to be obtained 
in order to rate the Veteran's service-connected PTSD.  The 
Board specifically phrased the issue remaining on appeal and 
being remanded as "Entitlement to an initial rating in 
excess of 70 percent for service-connected PTSD, effective 
September 26, 2008."  As a result of evidence obtained, the 
RO granted another temporary total disability rating of 100 
percent for inpatient hospitalization treatment for pursuant 
to 38 C.F.R. § 4.29 for the period of time from September 22, 
2008 to November 1, 2008.  However, the RO then inexplicably 
assigned a 30 percent disability rating for PTSD from 
November 1, 2008 to March 24, 2009, and a 50 percent rating 
subsequent thereto.  

As noted above, in a claim for a greater original rating 
after an initial award of service connection, all of the 
evidence submitted in support of the veteran's claim is to be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
38 C.F.R. § 4.2.  Separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the 
claim is denied; if the evidence is in support of the claim 
or is in equal balance, the claim is allowed.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1 
and 4.2.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record, and to explain the reasons used to support the 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Claims for service connection for PTSD may encompass claims 
for service connection for all diagnosed psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  
The Veteran is diagnosed with psychiatric disabilities other 
than PTSD.  As it would be difficult to completely 
disassociate the symptoms of one disability from the other, 
the Board will consider all of the Veteran's psychiatric 
disabilities in the disability rating assigned. 

The veteran's PTSD is rated under 38 C.F.R. § 4.130 
Diagnostic Code 9411.  Under Diagnostic Code 9411, a 30 
percent disability rating is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent disability rating contemplates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Finally, a 100 percent disability rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered. 38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id. Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The Veteran was assigned a temporary total disability rating 
of 100 percent for inpatient hospitalization treatment for 
pursuant to 38 C.F.R. § 4.29 for his service-connected PTSD 
for the period of time from September 22, 2008 to November 1, 
2008.  Prior to this period of time, a 70 percent disability 
rating was assigned.  Accordingly, the remaining issue on 
appeal is for the Board to rate the Veteran's service-
connected PTSD for the period of time beginning from November 
1, 2008.   

In March 2009, a VA psychiatric Compensation and Pension 
examination of the Veteran was conducted.  He reported 
symptoms of poor sleep, flashbacks, depressed mood, 
irritability, restricted affect, increased sense of 
alertness, and some concentration problems.  He indicated 
that he was forcibly retired from his long-term employment 
because of his PTSD symptoms.  He denied suicidal ideation 
since his discharge from his recent psychiatric 
hospitalization.  He indicated improvement of his sleep 
habits and a decrease in crying episodes with the recent 
prescription of medication.  He reported good relationship 
with his daughter and a improving relationship with his wife.  
However, he also reported social isolation with essentially 
having no friends for the last six years.  Testing revealed 
mild impairment of recent and immediate memory.  The 
diagnosis was PTSD and a GAF score was assigned 50.  

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, FOURTH EDITION, American Psychiatric 
Association (1994) (DSM-IV).  GAF scores of 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

The examiner noted that the Veteran had long-standing 
symptoms of PTSD, which had been stabilized by his recent 
inpatient psychiatric hospitalization.  The examiner 
specifically note that the Veteran's "unemployment appears 
related to his diagnosis of PTSD and the unwillingness of 
employers to hire him, but his PTSD symptoms do not appear to 
have had any significant effect on his occupational 
functioning prior to his termination" from work.  The 
primary effect of the PTSD was noted to be depression and 
social withdrawal, not occupational impairment.  

VA mental health treatment records for the period from 
November 2008 to the present have been obtained.  These 
records reveal that the Veteran continues to receive periodic 
treatment for this PTSD.  An August 2009 treatment record 
[vol 6] reveals that the Veteran presented at a VA emergency 
room for a flare-up of PTSD symptoms including a crying spell 
and threats to hurt himself.  A follow-up record, also dated 
August 2009 [vol 6], indicates that the Veteran's primary 
symptom at that time was depression.  The diagnosis was PTSD 
with depression and a GAF score of 50 was again assigned.  
Other recent VA mental health treatment records reveal that 
the Veteran continues to have problems with depressed mood 
and social isolation.  He has particular difficulty with 
crowds.

The Veteran is assigned a temporary total disability rating 
of 100 percent for inpatient hospitalization treatment for 
pursuant to 38 C.F.R. § 4.29 for the period of time from 
September 22, 2008 to November 1, 2008.  Prior to this period 
of time, the Board granted entitlement to a 70 percent 
disability rating.  

The evidence supports the assignment of a 70 percent 
disability rating for the Veteran's service-connected PTSD 
for the period of time subsequent to November 1, 2008.  The 
evidence of record reveals that the Veteran's service-
connected PTSD has stabilized at the same level that it was 
at prior to the 2008 hospitalization when a 70 percent rating 
was warranted.  

The evidence does not support the assignment of a disability 
rating in excess of 70 percent.  The evidence of record does 
not show that the Veteran's PTSD  results in total 
occupational and social impairment.  There is no evidence of 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  While 
there is some evidence that the Veteran voices ideation of 
hurting himself, he has never acted on these threats and 
consistently seeks mental health treatment during these 
depressive episodes.  The preponderance of the evidence is 
against the claim for a disability rating in excess of the 
presently assigned 70 percent rating for service-connected 
PTSD ; there is no doubt to be resolved; and an increased 
rating is not warranted. 38 U.S.C.A. § 5107(b), 38 C.F.R. § 
4.3.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service.  An extra-schedular 
evaluation is warranted where a service-connected disability 
presents an exceptional or unusual disability picture with 
marked interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of a veteran's service- 
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization. 
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic 
criteria adequately address the severity and symptomatology 
of the Veteran's service-connected psychiatric disability.  
Higher schedular evaluations are available upon a showing of 
additional symptomatology.  The schedular criteria for the 
rating of psychiatric disabilities under the general rating 
formula for mental disorders specifically contemplate 
occupational impairment to employment.  While the evidence 
does show periods of hospitalization for PTSD, there is no 
credible evidence that PTSD resulted in interference with 
employment due to the symptoms of the disability, as opposed 
to the reaction of potential employers to the diagnosis.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.

III.  Heart Disability

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is not contended nor does the evidence show that the 
claimed heart disability at issue had its onset in service, 
or was aggravated during service.  Rather, the Veteran's 
claim is that his service-connected disabilities have caused 
him to develop a heart disability.  

Service connection is warranted for a disability, which is 
aggravated by, proximately due to, or the result of a 
service- connected disease or injury. 38 C.F.R. § 3.310 
(2002).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995). When service connection is thus established for a 
secondary condition, the secondary condition is considered a 
part of the original condition.  Id.

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

Private hospital records dated November 2002 reveal that the 
Veteran was hospitalized for treatment of a myocardial 
infarction (heart attack) and that he also had 
atherosclerotic coronary artery disease.  These hospital 
records also indicate that the Veteran required surgical 
treatment with a coronary artery bypass graft (CABG).  

A private medical examination dated July 2006 takes note of 
the Veteran's diagnoses of PTSD and diabetes mellitus along.  
The diagnosis indicated is "history of coronary artery 
disease status post coronary artery bypass in 2002."

In May 2008, a VA examination of the Veteran was conducted.  
The examiner indicated that as "far as his post-traumatic 
stress disorder and his coronary artery disease and their 
relationship, although stress has been considered a factor 
associated with coronary artery disease, a direct cause and 
effect" has not been shown in the medical literature.  

In March 2009, the most recent VA medical examination of the 
Veteran was conducted.  The examiner reviewed all of the 
evidence of record and determined that the Veteran's coronary 
artery disease was "less likely as not related to PTSD."  
However, review of the medical report did indicate a myriad 
of risk factors, which contribute to the developing of 
coronary artery disease.  While the Veteran exhibited a 
variety of nonservice connected risk factors such as a family 
history, obesity, and smoking, several noted risk factors 
stand out to the Board.  Specifically, diabetes mellitus is 
indicated as a risk factor.  The Veteran is service-connected 
for diabetes mellitus as a residual of Agent Orange exposure 
during combat service in Vietnam.  In addition, depression, 
stress and PTSD are noted to be risk factors, and the 
examiner noted that the Veteran most likely had symptoms of 
PTSD ever since service, despite the fact that he was 
diagnosed with, and claimed service connection for, PTSD 
after his 2002 myocardial infarction.  The medical evidence 
of record also shows that depression is one of the 
predominant symptoms of the Veteran's service-connected PTSD.  
The Board finds these risk factors related to service to be 
compelling.  Resolving all doubt in the Veteran's favor, the 
Board cannot find that the risk factors of his service-
connected PTSD and diabetes mellitus did not, in at least 
part, contribute to his developing coronary artery disease.  
Resolving all doubt in the Veteran's favor, service 
connection for a heart disability, is warranted.


ORDER

An initial disability rating of 70 percent, and no more, is 
warranted for PTSD from November 1, 2008; a disability rating 
in excess of 70 percent for service-connected PTSD is denied.  

Service connection for a heart disability is granted.


REMAND

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 
Vet. App. 447 (2009) has been raised.  Because of the Board's 
decision above, the Veteran meets the schedular criteria for 
a TDIU.  See 38 C.F.R. § 4.16(a).  There is also evidence of 
record that indicates he is no longer working and is 
receiving disability retirement benefits.  This evidence 
includes:  a March 2006 letter from the Office of Personnel 
Management (OPM), an April 2006 letter from the Mississippi 
Department of Employment Security, and a September 2006 
determination from the Social Security Administration (SSA).  
There is no medical opinion of record specifically addressing 
the Veteran's employability status related to all of his 
service-connected disabilities.

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to determine whether the 
Veteran is able to secure or follow a 
substantially gainful occupation as a 
result of all his service-connected 
disabilities.

2.  Following completion of the above 
actions, review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the medical examination 
report.  If this report does not include 
adequate responses to the specific 
opinions requested, it must be returned 
for corrective action.  38 C.F.R. § 4.2 
("if the [examination] report does not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

3.  Following the above, adjudicate the 
claim for TDIU based upon all of the 
Veteran's service-connected 
disabilities.  If the benefit sought on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the Veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


